Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/770,608 filed on 06/07/2020. This application is a 371 of PCT/CN2018/115474, filed on 11/14/2018, which claims foreign priority of CN201711322584.4, filed on 12/12/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Restriction/Election
Applicant’s election without traverse of Group I, Claims 1 – 9 and 11 – 17 in the reply filed on 07/22/2022 is acknowledged. Claims 10 and 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (a product), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022. 
	
	
Specification Objection
The abstract of the disclosure is objected to because the abstract appears to include legal phraseology such as “comprises” which is often used in patent claims (line 2 of abstract), the abstract also appears to be more than 150 words in length, and lastly includes a Figure, wherein the abstract sheet should not include other parts of the application.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The phrase “and then getting a powder under the sieve to obtain the composite powder for diffusion” is interpreted to mean that the composite powder for diffusion has a mesh size of -150 (i.e. less than 150). 

Claim Objection
Claim 12 is objected to because of the following informalities: the numbers present in the phrase  “(TbF3)95Nd2Al3, (DyF3)95Nd1A14, (TbF3)95Cu5” are not in a subscript format.
Claim 13 is objected to because of the following informalities:  the words “a” and “150 mesh” appear to have double spacing between them.
Claims 15 – 17 are objected to because of the following informalities: the “-3” in the vacuum pressure is not present in the superscript form, such that it reads 10-3 Pa. The value 10-3 and Pa also appear to be missing a space between them.
Claims 15 – 17 are objected to because of the following informalities: “20-60” and “Mpa” are missing a space between them. Furthermore, the correct format of megapascals is “MPa”.

Appropriate correction is required.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 11 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “a sintering treatment, laying a composite powder for diffusion on the surface of a neodymium iron boron magnetic powder layer and carrying out spark plasma sintering” is indefinite. While, based on the specification, “the sintering step” appears to be performed by laying a composite powder and performing spark plasma sintering, the use of a comma makes it unclear as to whether the step is only requiring “laying a composite powder” and “spark plasma sintering” as the “sintering step” or whether three steps are required by sintering, laying a composite powder, and then spark plasma sintering. For purposes of examination, the former interpretation is taken. The examiner respectfully recommends replacing the comma with “performed by” for “a sintering step”, “a diffusion heat treatment step”, and “a tempering treatment step” for improved clarity.
 
Regarding claim 1, the phrase “carrying out a diffusion heat treatment on a neodymium iron boron magnet with a diffusion layer solidified on the surface thereof” is indefinite. Specifically, the phrase appears to be referring to the neodymium iron boron magnet with the diffusion layer solidified on the surface thereof, resulting from the sintering step. However, the use of “a” instead of “the” makes it unclear as to whether it is referring to the resulting intermediate from the sintering step, or a separate magnet with a diffusion layer on it. For purpose of examination, it is interpreted that it is referring to the neodymium iron boron magnet with the diffusion layer solidified on the surface thereof.
 
Regarding claim 3, the phrase “the composite powder for diffusion is 150 mesh” is indefinite. A mesh size is not necessarily a specific size and more so a size that separates particles that are bigger than and smaller than “the mesh size”, therefore, it is unclear how the powder could be a specific mesh size, instead of bigger than or smaller than the 150 mesh size. For purposes of examination, it is interpreted that the composite is smaller than 150 mesh or -150 mesh as stated in the specification, page 7, line 24. 
 
Regarding claim 5 and 15 – 17, the phrase “vacuum degree is not lower than 10-3 Pa” is unclear. It is unclear whether the phrase is stating that the pressure is not lower than 10-3 Pa, such that the “vacuum” is in a pressure range of below atmospheric to 10-3 Pa, or whether the pressure range “vacuum degree” is below 10-3 Pa (i.e. ~0 – 10-3 Pa). For purposes of examination, the former interpretation is taken.
 
 Claim 6 recites the limitation "the orientation direction”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the phrase is “(TbF3)95Nd2Al3, (DyF3)95Nd1A14, (TbF3)95Cu5” is indefinite. The listing of three different compositional formulas appear to be a Markush group. However, the listing does not include the word “or” or “at least one of” and therefore, it is unclear if the compositional formula is one of the listed composition or a combination of all three. For purposes of examination, the former interpretation is taken. Furthermore, the compositional formula of (DyF3)95Nd1A14 contains more than 100% of material (95 + 1 + 14), and “A” is not a known element. It appears that “1” in “14” was intended to be an “l” and will be interpreted as such. 

Regarding claim 14, the phrase “an orientation” is unclear. It is unclear whether the “orientation” is related to the magnetic orientation or some other orientation. For purposes of examination, “an orientation” is interpreted to be any orientation. 

Regarding claim 15, the time range of the sintering treatment of 0-15 minutes is indefinite. Claim 1 requires that a sintering treatment take place, however, a time of 0 minutes appears to imply that the sintering treatment is optional. Therefore, it is unclear whether a sintering treatment is required. For purposes of examination, it is interpreted as that not including 0 min.
Claims 2, 4, 7 – 9, 11 and 13 are rejected by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 is dependent upon claim 11 and claim 12 has a compositional formula of (TbF3)95Cu5, wherein “x” would be equal to 0, and (DyF3)95Nd1Al4 (see 112(b) above), wherein “x” would be equal to 1. These values of x are broader than the claimed range of x of claim 11. Furthermore, the compositional formula of (TbF3)95Nd2Al3 has a “y” value of 3, which is broader than the claimed range of “y” in claim 11. For purposes of examination, it is interpreted that the claimed is dependent on claim 2.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon (US2020/0143963)
 
Regarding claim 1, Simon teaches a method of making permanent magnet with an inter-grain heavy-rare-earth magnet [title]. Simon teaches that the method includes the steps of forming a pre-sintering body by applying a first and second magnetic powder in respective zones, wherein the first magnetic powder is an Nd2Fe14B powder and the second magnetic powder is a heavy-rare-earth powder, and sintering via spark plasma sintering [0019, 0020, 0021, 0028] (meeting the claimed limitation of applying a composite powder layer on a layer of neodymium iron boron and carrying out spark plasma sintering). Simon teaches that an annealing treatment follows the sintering step to cause inter-grain diffusion and distribution along the grain-boundary [0030], it is interpreted that some form of cooling would take place following the annealing treatment (meting the claimed limitation of performing diffusion and cooling). Simon further teaches that an aging step can take place following the annealing step below the annealing temperature (interpreted as the claimed tempering step) [0085]. Lastly, Simon explicitly teaches that the second magnetic powder can be Dy2O3 [0054], meeting the claimed compositional formula, wherein “x” and “y” are 0 and H is an oxide powder of Dy. 
 
Regarding claim 3, Simon teaches the invention as applied above in clam 1. Simon teaches that the second magnetic powder (interpreted as the composite powder) has a particle size of 20 µm or less (~625 mesh) which meets the claimed range of less than 150 mesh (~100 microns) [0060].


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963), as applied to claims 1 above, in view of Nakamura (US2009/0226339)

Regarding claims 2 and 12, Simon teaches the invention as applied above in claim 1. Simon does not explicitly teach a composite powder in which x and y are not 0 at the same time. 
Nakamura teaches a method of disposing a powder mixture on a magnetic body surface and diffusion said powder mixture into the magnetic body [Abstract], wherein the powder mixture can contain a powder of Cu, Al, or Zn [0037] and a powder of R2 fluoride [Abstract] and R2 can be Dy or Tb [0021. Nakamura further teaches that the inclusion of the additional powder (M), that is copper, aluminum, or zinc, can ensure effective absorption of the R2 fluoride [0037]. Nakamura further teaches that the M powder can be present in an amount of 1 – 90 weight% [0043], which meets the claimed limitation of x and y not being 0 at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon and included the M powder of copper (or aluminum or zinc) as a powder mixture with the diffusion powder of Simon, as taught by Nakamura. As disclosed by Nakamura, the inclusion of M powder ensures effective absorption of the heavy rare earth diffusion powder. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in combining Simon and Nakamura, to achieve predictable results. 
Furthermore, wherein when Cu is ~1.5 wt% and TbF3 is ~98.5 wt%, which falls within the claimed range of Nakamura, the formula of the powder is approximately ((TbF3)95Cu5), which meets the claimed limitation of claim. That is, Nakamura overlaps with claimed range/composition of claim 12. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963) as applied to claim 3 above, in further view of Nakamura (US2009/0226339) and Suzuki (US2010/0003156)

Regarding claim 13, Simon teaches the invention as applied above in claim 3. Simon does not teach mixing in a nitrogen atmosphere and sieving using 150 mesh. 

Nakamura teaches a method of disposing a powder mixture on a magnetic body surface and diffusion said powder mixture into the magnetic body [Abstract], wherein the powder mixture can contain a powder of Cu, Al, or Zn [0037] and a powder of R2 fluoride [Abstract] and R2 can be Dy or Tb [0021. Nakamura further teaches that the inclusion of the additional powder (M), that is copper, aluminum, or zinc, can ensure effective absorption of the R2 fluoride [0037]. Nakamura further teaches that the M powder are mixed in an amount of 1 – 90 weight% [0043], which meets the claimed limitation of a composite powder being mixed. Nakamura further teaches that both powders are 100 µm or less, which is approximately 150 mesh, which is interpreted as implying that sieving takes place using a 150 mesh and that the powder that is smaller than 100 µm (~150 mesh) is retrieved [0037, 0039, 0042].

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon and included the M powder of copper (or aluminum or zinc) as a powder mixture with the diffusion powder of Simon, as taught by Nakamura. As disclosed by Nakamura, the inclusion of M powder ensures effective absorption of the heavy rare earth diffusion powder. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in combining Simon and Nakamura, to achieve predictable results. 

	Simon in view of Nakamura does not explicitly teach mixing in a nitrogen atmosphere. 

	Suzuki teaches a method of diffusing RH into the grain boundary of a rare earth permanent magnet [Abstract]. Suzuki teaches that dry powder mixing takes place to produce a powder mixture with a max powder size of 100 µm, and that the dry powder mixing takes place under a nitrogen atmosphere [0089, 0088]
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon and Nakamura and mixed the powder of heavy rare earth and copper (or aluminum or zinc) under a nitrogen atmosphere as taught by Suzuki to achieve predictable results. A person of ordinary skill in the art would have a reasonable expectation of success.  The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). 
 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963) in view of Nakamura (US2009/0226339), as applied to claim 2 above, in further view of Lee (US2016/0203892)

Regarding claim 11, Simon in view of Nakamura teaches the invention as applied above in claim 2. Simon does not teach including Nd or Pr in the composite powder. 
Lee teaches a method of producing a rare earth magnetic including a grain boundary diffusion step [Abstract]. Lee teaches using a composite powder comprising a rare earth oxide/fluoride that is a heavy rare earth element [0062]. Lee also teaches that the other powder includes copper or aluminum and others, and that in addition to the copper or aluminum, the powder can include Nd or Pr in an amount of 0.1 – 99.9 at%, relative to copper/aluminum [0023]. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon in view of Nakamura and substituted a certain atomic percentage of the copper powder with rare earth (Nd or Pr powder) as disclosed by Lee. Given that Simon, Nakamura, and Lee are directed to using grain boundary diffusion of rare earth elements into rare earth magnets, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Furthermore, wherein TbF3 at 92 wt%, and copper at 8 wt% (which is within the range of Simon in view of Nakamura) equals TbF3 at approximately 77 at% and copper 23 at%, and with 50 at% substituted by Nd or Pr (as taught by, and within the range of Lee), gives a composite powder value of x = 11.5 and y = 11.5, which falls within the claimed range. Therefore, Simon in view of Nakamura and Lee teaches an overlapping composition to the claimed range.  Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963) in view of Nakamura (US2009/0226339) as applied to claim 2 above, in further view of Andraz (EP2869311)

Regarding claim 15, Simon in view of Nakamura teaches the invention as applied above in claim 2. Simon teaches that the sintering temperature is 600 – 1200°C for less than 10 minutes [0076], which overlaps with the claimed ranges, but does not explicitly teach a pressure or atmospheric condition. 
Andraz teaches a method of a creating NdFeB magnet diffused with a heavy rare earth metal that comprises sintering via spark plasma sintering and then annealing [Abstract]. Andraz further teaches that the spark plasma sintering treatment includes pressing the powder at a pressure of 50 MPa, which falls within the claimed range, in an atmospheric vacuum of 10 Pa, which falls within the claimed range [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon in view of Nakamura and used the spark plasma sintering conditions of 50 MPa and 10 Pa as taught by Andraz. Given that Simon and Andraz are directed to methods of producing NdFeB magnets with diffused heavy rare earth elements, a person of ordinary skill in the art would have a reasonable expectation of combining the teachings of Simon and Andraz. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). Furthermore, Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963), as applied to claim 1 above, in view of Liang (US2015/0099104)

Regarding claims 4 and 14, Simon teaches the invention as applied above in claim 1. Simon does not explicitly teach the layer thickness of the second magnetic powder layer or the direction in which the powder is laid. 
Liang teaches a method producing a sintered rare-earth magnet with diffusion of a heavy-rare-earth with alternating layers [Abstract, Fig 4a]. Liang teaches that the heavy rare earth powder layer has a thickness of 25 – 250 µm, which overlaps with the claimed range of claim 4 [0006]. Liang further teaches that the magnetic field can be perpendicular to the layer direction, meeting claim 14 [0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have take the method of Simon and controlled the layer thickness of the second magnetic powder to a range of 25 – 250 µm, and the layer direction to be perpendicular to the magnetic field orientation, as taught by Liang. Given that Simon and Liang are directed to layered rare earth magnets diffused with heavy rare earth elements, same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963) in view of Liang (US2015/0099104), as applied to claim 4 above, and further in view of Andraz (EP2869311)

Regarding claim 17, Simon in view of Liang teaches the invention as applied above in claim 4. Simon teaches that the sintering temperature is 600 – 1200°C [0076], which overlaps with the claimed range, but does not explicitly teach a pressure or atmospheric condition. 
Andraz teaches a method of a creating NdFeB magnet diffused with a heavy rare earth metal that comprises sintering via spark plasma sintering and then annealing [Abstract]. Andraz further teaches that the spark plasma sintering treatment includes pressing the powder at a pressure of 50 MPa, which falls within the claimed range, in an atmospheric vacuum of 10 Pa, which falls within the claimed range [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon in view of Liang and used the spark plasma sintering conditions of 50 MPa and 10 Pa as taught by Andraz. Given that Simon and Andraz are directed to methods of producing NdFeB magnets with diffused heavy rare earth elements, a person of ordinary skill in the art would have a reasonable expectation of combining the teachings of Simon and Andraz. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). Furthermore, Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 5 – 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963), as applied above in claims 1 and 3, in view of Andraz (EP2869311)

Regarding claim 5 and 16, Simon teaches the invention as applied above in claims 1 and 3. Simon teaches that the sintering temperature is 600 – 1200°C [0076], which overlaps with the claimed range, but does not explicitly teach a pressure or atmospheric condition. 
Andraz teaches a method of a creating NdFeB magnet diffused with a heavy rare earth metal that comprises sintering via spark plasma sintering and then annealing [Abstract]. Andraz further teaches that the spark plasma sintering treatment includes pressing the powder at a pressure of 50 MPa, which falls within the claimed range, in an atmospheric vacuum of 10 Pa, which falls within the claimed range [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon and used the spark plasma sintering conditions of 50 MPa and 10 Pa as taught by Andraz. Given that Simon and Andraz are directed to methods of producing NdFeB magnets with diffused heavy rare earth elements, a person of ordinary skill in the art would have a reasonable expectation of combining the teachings of Simon and Andraz. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Regarding claim 6, Simon in view of Andraz teaches the invention as applied above in claim 1. Simon teaches that the nearest distance between HRE reservoir zones, which would be equal to a thickness of the first magnetic powder layer, is at most 6 mm [Fig 2., 0070], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Simon in view of Andraz teaches the invention as applied above in claim 1. Simon teaches that the annealing treatment (interpreted as the diffusion treatment) is performed at a temperature range of 700 – 1000°C [0081], which overlaps with the claimed range, for 2 – 10 hours [0082], which overlaps with the claimed range, in an atmosphere of 0.1 bar or less or at vacuum (~ 0 bar) (i.e. sub-atmospheric)(10000 Pa to approximately 0 Pa) [0084], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 9, Simon in view of Andraz teaches the invention as applied above in claim 1. Simon teaches that the temperature of the aging treatment (which is interpreted as the claimed tempering treatment) is from a temperature range of 200°C up to the melting temperature of the second magnetic powder and below the annealing temperature [0085]. Wherein the annealing temperature is more than 700°C and is set roughly equal to the melting temperature of the second magnetic powder and higher [0079]. Therefore, the aging treatment temperature range would be 200°C up to approximately 700°C, which overlaps with the claimed range. Simon also teaches that the time is 1 minute to 10 hours, which overlaps with the claimed range [0085]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2020/0143963) in view of Andraz (EP2869311), as applied to claim 5 above, in further view of Lin (WO2016/176974, using espacenet translation). 
 
Regarding claim 8, Simon in view of Andraz teaches the invention as applied above in claim 1. Simon does not explicitly teach that following the diffusion treatment, the cooling is performed via furnace cooling to a temperature of less than 50°C. 
Lin teaches a method of coating a NdFeB magnet with a composite material comprising a heavy rare earth magnet [page 1, line 10 – 14]. Lin further teaches that the NdFeB magnet is coated on either side by heavy rare earth material and heat treated to diffuse the material into the magnet, follow by tempering/aging [page 3, line 114 – 121; page 4, 123 – 125]. Lin further teaches following the diffusion heat treatment, the coated/diffused NdFeB magnet is cooled via furnace cooling to a temperature not higher than 50°C, which falls within the claimed range [Page 3, line 120 – 121]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Simon in view of Andraz and used furnace cooling to a temperature below 50°C prior to aging, as taught by Lin. Given that Simon in view of Andraz and Lin are directed to diffusion coating of a NdFeB magnet with a heavy-rare-earth material, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0297028 – Layered rare earth magnet with grain boundary diffusion
US 2011/0210810 – Sintered rare earth magnet with heavy rare earth powder layer
US 2011/0260816 – sintered rare earth magnet with RH and M diffusion layer


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735